Territory of Michigan to wit supreme court September term in the YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND TWENTY THREE

John M’Donell vs John Scott

upon Error coram nobis. Assig* of Errors
Afterwards to wit, at the September Term of the said Supreme Court in the year of our Lord one thousand eight hundred and twenty three before the said Judges of the Said Court comes the said John M’Donell & says that in the record and proceedings aforesaid and also in the record of the Judgment aforesaid there is manifest error in this to wit that the judgment in said case was in fact given & rendered in said case in favour of said John M’Donell against said John Scott, affirming with other costs &c the said *727Judgment of the said Justice, whereas by mistake & accident & clerical error in the recording thereof & the brief minutes of the judgment aforesaid the same was entered as a judment of reversal, & this the said John M’Donell is ready to verify, wherefore he prays that the entry aforesaid may be corrected & the record in the premises amended & that the entry & record aforesaid purporting that a judgment of reversal was rendered may be corrected & amended & the former record thereof revoked & altogether held for nothing and that he may be restored to all things which he hath lost by occasion of the entry & judgment aforesaid
John M’Donell by Woodbridge his Atty

[In the handwriting of William Woodbridge]